             Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 1 of 6




1

2

3

4

5

6
                                    UNITED STATES DISTRICT COURT
7
                              WESTERN DISTRICT OF WASHINGTON
8

9    JAMES R. SCARANTINO,                                 No. 3:20-cv-06146

10                        Plaintiff,

11    vs.                                                 COMPLAINT

12   JEFFERSON COUNTY, a Washington
     municipality,
13
                          Defendant.
14

15                                       I.     INTRODUCTION

16            This case seeks redress of First Amendment violations by Defendant Jefferson

17     County when it blocked Plaintiff James R. Scarantino as a user and deleted his comments

18     from the County’s official Facebook page after he had posted comments critical of the

19     County. By establishing an official government Facebook page, Jefferson County created

20     a designated public forum for speech and then committed viewpoint discrimination by

21     selectively censoring speech critical of the County. Accordingly, Scarantino brings a 42

22     U.S.C. § 1983 claim for (1) declaratory relief, (2) injunctive relief, (3) damages, and (4)

23     attorney’s fees and costs.

                                                              JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                         250 Center Park Way
                                                                          Sequim, WA 98382
                                                                            (800) 859-3463
     COMPLAINT - 1                                                        greg@ssnwhq.com
              Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 2 of 6




1                                              II.      PARTIES

2      1.      Plaintiff James R. Scarantino (“Scarantino”) is an individual residing in Jefferson

3      County, Washington.

4      2.      Defendant Jefferson County (“Jefferson County” or “County”) is a municipal

5      corporation formed under the laws of the state of Washington located in Jefferson County.

6                                   III. JURISDICTION AND VENUE

7      3.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

8      1331 because it brings a claim pursuant to 42 U.S.C. § 1983 and the First Amendment to

9      the United States Constitution.

10     4.      This Court has personal jurisdiction over both parties because they reside within

11     the Western District of Washington.

12     5.      Venue in this district is proper under 28 U.S.C. § 1391 because all the events

13     giving rise to this case occurred in this district and Jefferson County resides in this district.

14                                                   IV. FACTS

15     6.      Scarantino is the publisher and editor of The Port Townsend Free Press, an

16     internet newspaper, which is located at https://www.porttownsendfreepress.com/. The

17     Free Press publishes periodically and has several contributing writers.

18     7.      The Free Press’ reporting and Scarantino’s editorials are often critical of Jefferson

19     County.

20     8.      On October 3, 2019 Jefferson County created the “Jefferson County, WA

21     Government” Facebook page (“County Facebook Page”).

22     9.      Jefferson County operates the County Facebook Page.

23

                                                                 JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                            250 Center Park Way
                                                                             Sequim, WA 98382
                                                                               (800) 859-3463
     COMPLAINT - 2                                                           greg@ssnwhq.com
              Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 3 of 6




1      10.     The About section of the County Facebook Page states, “This is the official

2      government Facebook page for Jefferson County, WA.”

3      11.     Facebook classifies the County Facebook Page as a “Government Website.”

4      12.     The email address for contacting the County Facebook Page is

5      “socialmedia@co.jefferson.wa.us,” which is an official County email account.

6      13.     Jefferson County has enabled the “Comment” feature on the County Facebook

7      Page to allow citizens to comment on the County’s posts on the page.

8      14.     On March 23, 2020, Jefferson County adopted a “Social Media Policy” governing

9      the operation of the County Facebook Page.

10     15.     Scarantino has a personal Facebook account and views the County Facebook Page

11     and other Facebook pages.

12     16.     From the October 3, 2019 creation of the County Facebook Page until September

13     10, 2020, Scarantino periodically posted a few comments on the County Facebook Page

14     that were generally critical of Jefferson County’s policies and the conduct of County

15     elected officials.

16     17.     On September 10, 2020, the County Facebook Page posted a story about COVID-

17     19.

18     18.     That same day, Scarantino commented on the COVID-19 post by raising questions

19     about Jefferson County’s Public Health Officer, Dr. Tom Locke’s, handling of the

20     situation described in the County’s September 10, 2020 post and the County’s COVID-19

21     response in general.

22     19.     Scarantino’s Facebook activity log shows he posted a comment on September 10,

23     2020 to the County Facebook Page.

                                                            JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                       250 Center Park Way
                                                                        Sequim, WA 98382
                                                                          (800) 859-3463
     COMPLAINT - 3                                                      greg@ssnwhq.com
             Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 4 of 6




1      20.    However, the comment does not appear on the September 10, 2020 post on the

2      County Facebook Page.

3      21.    Jefferson County either blocked him as a user of the County Facebook Page or

4      deleted his September 10, 2020 comment or did both.

5      22.    Scarantino did not immediately notice that his comment had been deleted or that

6      he had been blocked as a user.

7      23.    On November 8, 2020, The Free Press published a story about local business

8      owner Joe D’Amico’s federal civil rights suit against Jefferson County entitled, “Joe

9      D’Amico’s $100 Million Lawsuit Against Jefferson County.” The story is located at

10     https://www.porttownsendfreepress.com/2020/11/08/joe-damicos-100-million-lawsuit-

11     against-jefferson-county-and-david-stanko/.

12     24.    On November 11, 2020, Scarantino attempted to post a comment on the County

13     Facebook Page.

14     25.    That same day he discovered that he could not post comments.

15     26.    Scarantino took a screen shot of the County Facebook Page that showed the

16     “Comment” feature was closed to him.

17     27.    Scarantino concluded that he had been blocked as a user from commenting on the

18     County Facebook Page.

19     28.    Scarantino believes that, in addition to his September 10, 2020 deleted comment,

20     Jefferson County may have blocked or deleted more of his comments from the County

21     Facebook Page.

22

23

                                                            JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                       250 Center Park Way
                                                                        Sequim, WA 98382
                                                                          (800) 859-3463
     COMPLAINT - 4                                                      greg@ssnwhq.com
               Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 5 of 6




1                                    V.      CAUSE OF ACTION

2      29.     Jefferson County created a public forum when it created its County Facebook

3      Page.

4      30.     Specifically, Jefferson County created a designated public forum by, among other

5      things, enabling the “Comment” feature on its County Facebook Page.

6      31.     Scarantino posting and attempting to post comments on the County Facebook Page

7      was activity protected by the First Amendment to the United States Constitution, to-wit:

8      political speech.

9      32.     Jefferson County blocked Scarantino as a user on the County Facebook Page and

10     deleted his comments because his comments were critical of the County.

11     33.     Jefferson County thereby deprived Scarantino of rights protected by the

12     Constitution of the United States, to-wit: the First Amendment.

13     34.     Jefferson County committed viewpoint discrimination by blocking Scarantino as a

14     user and deleting his comments from the County Facebook Page.

15     35.     Jefferson County blocked Scarantino as a user of the County Facebook Page and

16     deleted his comments there under color of law, to-wit: pursuant to the County’s official

17     Social Media Policy.

18     36.     Scarantino suffered injury from Jefferson County blocking him as a user of the

19     County Facebook Page and deleting his comments thereon.

20     37.     Jefferson County’s actions of deleting Scarantino as a user and deleting his

21     comments from the County Facebook Page caused Scarantino damages.

22     38.     Jefferson County’s conduct was the proximate cause of the damages suffered by

23     Scarantino.

                                                             JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                        250 Center Park Way
                                                                         Sequim, WA 98382
                                                                           (800) 859-3463
     COMPLAINT - 5                                                       greg@ssnwhq.com
               Case 3:20-cv-06146 Document 1 Filed 11/23/20 Page 6 of 6




1      39.      Scarantino wishes to engage in the future in activity protected by the First

2      Amendment, to-wit: political speech on the County Facebook Page.

3                                   VI.      REQUEST FOR RELIEF

4               Plaintiff James Scarantino requests the following:

5      1.       A declaratory judgment that Jefferson County blocking Scarantino as a user of the

6      County Facebook Page and deleting his comments thereon violated the First Amendment

7      to the United States Constitution;

8      2.       An injunction against Jefferson County preventing further violations of

9      Scarantino’s First Amendment rights to post comments on the County Facebook Page;

10     3.       Nominal damages in the amount of $1; and

11     4.       Attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

12           RESPECTFULLY SUBMITTED this 23rd day of November, 2020.

13

14                                          By:   /s/ Greg Overstreet
                                                  Greg Overstreet, WSBA No. 26682
15
                                                  Attorney for Plaintiff
16

17

18

19

20

21

22

23

                                                               JEFFERSON COUNTY ACCOUNTABILITY PROJECT
                                                                          250 Center Park Way
                                                                           Sequim, WA 98382
                                                                             (800) 859-3463
     COMPLAINT - 6                                                         greg@ssnwhq.com
